Opinion by
Mr. Justice Green,
When the plaintiff made application for admission to the home, he did so in the exercise of his own volition. He was at liberty to seek admission or to remain outside just as he chose. Of course, when his application was accepted and his admission was granted, it was necessarily conditioned upon his acceptance of the rules and regulations prescribed by the commission for the government and management of the home. One of these rules was a resolution adopted on December 20,1892, six years before the plaintiff’s application was made, and was in part in the following words, to wit: “ Resolved, That the members of the home who are pensioners shall, upon receipt of pension, pay over to the commander, or to some officer designated by him, a sum of money equal to the amount which said pensioner may have drawn in excess of four dollars per month.”
The application of the plaintiff for admission, signed and sworn to by him, contains the following stipulation, “ and said applicant further stipulates and agrees that he will perform all the duties required of him, and will abide by and obey all the *385rules and regulations made by tbe board of trustees or by their order.” On the faith of this special agreement, being other"wise qualified, the plaintiff was admitted to membership of the home, and from and after his admission he was duly supported and maintained by the home. Having subsequently received some pension money from the United States government he paid over his proper proportion thereof, $12.73, to the commander of the home, and he now seeks to recover this money back, and to restrain the defendants or their successors in office from taking or requiring of him any more of his pension money, and also to restrain the defendants from discharging him from the home for his refusing to pay over any more of such pension money. The cause was heard in the court below upon bill, answer and proofs, and was decided in an able and exhaustive opinion against the plaintiff, dismissing the bill at the cost of the plaintiff, in which we entirely concur.
That the plaintiff obtained his admission to the home by means of his contract is not, and cannot be, questioned. It is just as certain that the payments he subsequently made were voluntary payments made in accordance with his contract. No kind of imposition, fraud, duress or coercion was used to obtain the payments from him, and he showed a proper sense of his duty when he voluntarily performed the terms of his contract. He obtained the support and maintenance he sought from the home and he rendered the consideration which he agreed to pay therefor. In the case of Bryson v. Trustees, etc., 168 Pa. 352, we had the same question before us except that it arose upon the sufficiency of an affidavit of defense. The action was against the same home and the same body of trustees, etc. The question arose under the same acts of assembly and the same resolutions as are now under consideration. The answer in this case, as in that, alleged that the payment of the pension money was voluntarily made by the plaintiff who had made the same kind of a contract as was made in this case. We did not then decide the question as to the validity of the rule under which the payment was made because it was not necessary to the decision of the case, and therefore did not arise. But we did then say, “ If the payments shall turn out to be voluntary, as is alleged, and in pursuance of an agreement under which the plaintiff’s admission was obtained, and that admission *386depended upon the contract, and not upon the positive provisions of the statute organizing this institution, then the plaintiff cannot recover.”
In the present case all these matters have been distinctly established by the testimony, and are found as facts by the court below. In the fifth finding of fact the court finds that the plaintiff was admitted to the home at his own request, upon his sworn application, “ and that before the making of said application the plaintiff had read and fully understood the above quoted resolutions, known as the pension rules of said board, and that the plaintiff was admitted as a member of said home by virtue of his said application and agreement, and would not otherwise have been admitted thereto.”
In the fifth conclusion of law the court finds that “ the payments made by plaintiff to defendant were in legal contemplation voluntary payments and cannot be recovered back.” An examination of the testimony of the plaintiff himself fully establishes the correctness of these findings. It follows therefore that the ruling in the Bryson case above cited is directly applicable to the facts of this case and decides it. On the question whether the pension rules of the home in this case are in conflict with the act of congress of February 28,1883, making void certain pledges, assignments, etc., of pensions, the learned court below held that there is no such conflict, and is so manifestly correct in that ruling that it is unnecessary to repeat the reasons given in the opinion, which are there so well • expressed. There was no pledge, assignment or other transfer or conveyance of the pension money in the case. The pension check was received by the plaintiff for the whole amount due him, and he voluntarily and freely handed it to the proper officer for the purpose of paying out of it the amount due under his contract, which being deducted, a proper check was given to him for the balance.
The opinion also expresses very clearly the reasons why the pension rules are entirely valid, and not in conflict with our legislation establishing the home. Similar questions have arisen in other states under similar enactments, and the rules have been uniformly held to be entirely valid. See Loser v. Board of Managers, 92 Mich. 633, and Ball v. Evans, 98 Iowa, 708. Undoubtedly the 7th section of the act of 1885 expressly conferred *387upon this commission the “ power to adopt rules and regulations for its management and government .... and to formulate rules for the admission of disabled and indigent soldiers not inconsistent with the preceding section.” The contention that a payment of a part of the pension money to the home, in the case of applicants who are also United States pensioners, is not one of the qualifications prescribed by the act for the admission of members, and therefore such a requirement is contrary to the act of 1885, is not tenable. If it is not prescribed as a qualification, it is not prohibited as such, and therefore its legal validity is not determined by the act, and the question simply remains whether it is so unreasonable in its character as to be invalid on that account. We are of opinion that it is not unreasonable in any degree, but a fair and rational requirement, exacted, as it is, only in the cases of soldiers and sailors who draw pensions. There is no provision in the act for such persons, and when it appears that any such are applicants, it is but right and reasonable that they should be required to make some small contribution for the maintenance of the home in which they are supported, or it may be in a proper case, to put it in the power of the commission to make provision for the support of the families of the inmates, where they are needy and the pensioner neglects to provide for them. Our state poor laws require the application of the pauper’s property to his support, where he has any, and numerous acts of congress provide for the surrender of the pensions of disabled and indigent soldiers and sailors who are supported in homes, into the hands of the treasurer or other officer of the home to be by them disbursed according to the rules and regulations prescribed by the managing bodies of the homes.
If there were no power able to contract with applicants who draw pensions as to the surrender of some portion of their pensions to the support of the homes, it would follow that such applicants could get all the support of the homes, and keep the whole of their pensions also, a result which does not seem fair either to the state or the taxpayers who provide the means for supporting the homes.
The contention that the requirement in question is contrary to that provision of the state and federal constitutions which prohibits the taking of property of the citizen without due proc*388ess of law, and without making just compensation, has no application. This is not the taking of property in any conceivable sense. It is the creation of a condition upon which charitable support may be obtained under a contract which is voluntarily made, providing for the contribution of something towards the maintenance of the institution which furnishes the support. The applicant is under no obligation to make such a contract, but if he does make it and gets the benefit he must take it as it is given, and keep his contract like all other good citizens are obliged to do. Seeing no error in the several assignments we dismiss them all.
The decree of the court below is affirmed and appeal dismissed with costs.